PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Serrano et al.
Application No. 16/230,402
Filed: 21 Dec 2018
For GROOVES OF GOLF CLUB HEADS AND METHODS TO MANUFACTURE GROOVES OF GOLF CLUB HEADS
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition filed on August 5, 2020 and supplemented on October 8, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a plurality of nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional 

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. § 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, a corrected/updated ADS, the petition fee, and the statement required by 37 C.F.R. § 1.78(e)(3) have been received.  With the supplement to the petition, a statement regarding the delay has been received.

To date, requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been satisfied.  Requirements (1) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered for the following reason:

Prior to the filing of this petition, the application contained a benefit claim such that this application is a continuation of 16/111,062, which is a CIP of 15/410,521, which is a continuation of 14/678,622, which is a continuation of  13/628,685, which claims the benefit of 61/697,994 and 61/541,981.

With this petition, Petitioner seeks to remove a portion of the aforementioned benefit claim and insert a new benefit claim, such that this application is a continuation of However, application numbers 16/111,062, 15/410,521, 14/678,622, and 13/628,685 do not contain the requested benefit claim, such that application number 13/628,685 is a CIP of 13/591,620, which is a continuation of 13/237,293, which is a continuation of 12/535,868, which claims the benefit of 61/087,158.  See the filing receipts mailed in application numbers 16/111,062, 15/410,521, 14/678,622, and 13/628,685 on September 13, 2018, January 30, 2017, October 18, 2016, and October 19, 2012, respectively.

See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis included). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 
It follows that the requested benefit claim is ineffective due to the break in the priority chain.  

If this benefit claim is desired, Petitioner may wish to consider filing:

A petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) in application numbers 16/111,062, 15/410,521, 14/678,622, and 13/628,685 along with the associated fee, a corrected/updated ADS in each patent, and both a certificate of correction and the associated fee in each patent, and  

a renewed petition in the present application that indicates a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) has been filed in application numbers 16/111,062, 15/410,521, 14/678,622, and 13/628,685.

A new corrected/updated ADS is not required.  

Petitioner will note that this should not be misinterpreted as either a commentary on the likelihood of whether any such petitions would be deemed grantable, or an advisement that Petitioner should file such petitions.

Regarding requirement (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), first, the statement required by 37 C.F.R. § 1.78(e)(3) has been located in the petition papers but the statement required by 37 C.F.R. § 1.78(e)(3) has not.

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner has included with the submission to this petition an explanation of the delay where it is asserted, inter alia,  that the preparation and filing of application numbers 13/628,685, 61/697,994, 61/541,981, 13/628,685, 13/591,620, 13/237,293, 12/535,868, and 61/087,158 (which Petitioner refers to as the “Serrano Family”) was overseen by both Applicant’s former in-house attorney Frankie Ho and applicant’s outside counsel Mirsafian Saeid.  

Neither Ho nor Saeid have any recollection of the filing of these applications or the failure to claim priority.  As such, Petitioner has not explained the circumstances surrounding the entire delay as it pertains to the “Serrano Family,” and it follows that a conclusion that the entire delay was unintentional is not supported by the written record.

How to respond to this decision :

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything 

It is noted the issue fee was submitted on November 18, 2020 after the filing of the supplement to this decision but before the mailing of this decision.  As such, any response to this decision will necessarily be filed after the payment of the issue fee:

If a response is filed before the patent issues, applicant must file a petition to withdraw from issue with a RCE. Otherwise, the petition will be dismissed, since no amendments may be entered after payment of issue fee. 
If a response is filed after the patent issues, a renewed petition with a certificate of correction and the associated may be filed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.